[Cite as State ex rel. Korecky v. Cleveland, 2020-Ohio-273.]


                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO, EX REL.,
ROBERT KORECKY,                                         :

                 Relator,                               :
                                                               No. 108965
                 v.                                     :

CITY OF CLEVELAND, OHIO, ET AL., :

                 Respondents.                           :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: WRIT DENIED
                 DATED: January 27, 2020


                                           Writ of Mandamus
                                           Motion No. 533763
                                           Order No. 534735


                                             Appearances:

                 Robert Korecky, pro se.

                 Barbara A. Langhenry, City of Cleveland, Director of Law,
                 and Wesley Mason Kretch, Assistant Director of Law, for
                 respondents.


MARY J. BOYLE, P.J.:

                   Relator, Robert Korecky, seeks a writ of mandamus directing

respondent, the city of Cleveland (the “city”), to release public records relating to a

matter before the Cleveland Board of Zoning Appeals (“BZA”). The city has filed a
motion for summary judgment asserting that the action is moot, to which relator

failed to respond. Because the action is moot, the city’s motion for summary

judgment is granted in part and the request for writ of mandamus is denied.

However, Korecky is entitled to $200 in statutory damages as a result of the city’s

delay in producing a portion of the records requested by Korecky.

                    I. Procedural and Factual Background

              On July 2, 2019, relator filed a public records request through the

city’s online public records portal. He sought a copy of the final decision or

determination of Cleveland Board of Zoning Appeals Calendar No. 19-106 (the

“Zoning Appeal”) that dealt with a request for a variance to allow the operation of a

daycare facility by Oriana House. He asserts that the city provided correspondence

on July 24, 2019, which indicated the variance requested in the above Zoning Appeal

was granted on the condition that a councilperson hold a public meeting and submit

a letter to the BZA with the results. As such, there was no final determination in the

Zoning Appeal at that time.

              Next, on August 16, 2019, Korecky filed a second records request via

the same means, again requesting a copy of the final determination or resolution of

the Zoning Appeal. Korecky also filed a third records request through the city’s

public records portal on August 19, 2019, seeking a copy of the decision/approval

notification for each entity that was notified of the decision. The complaint alleges

that Korecky received no response to these two records requests.
              As a result, on September 4, 2019, Korecky filed a complaint for writ

of mandamus.       The matter was referred to this court’s dispute resolution

department for mediation. At the conclusion of mediation, Korecky filed a status

update pursuant to this court’s order, where he informed the court that all records

responsive to his three records requests were produced, but Korecky maintains that

he is entitled to statutory damages for the city’s failure to timely produce public

records.

              As a result, on October 30, 2019, this court set a briefing schedule for

dispositive motions.    The city timely filed a motion for summary judgment

supported by affidavits and exhibits. Korecky failed to respond in opposition. The

matter is therefore deemed fully briefed and ready for adjudication.

                               II. Law and Analysis

                     A. Standards Applicable To the Action

              Public officials, the custodians of public records that belong to the

people, have a duty to make those records accessible. R.C. 149.32(B)(1) provides in

part, “upon request by any person, a public office or person responsible for public

records shall make copies of the requested public record available to the requester

at cost and within a reasonable period of time.” Relief in mandamus is appropriate

to remedy a lack of compliance with Ohio’s Public Records Act, R.C. 149.43. R.C.

149.43(C)(1)(b); State ex rel. Kesterson v. Kent State Univ., 156 Ohio St. 3d 13, 2018-

Ohio-5108, 123 N.E.3d 887, ¶ 11 (stating that mandamus was the only remedy, but

analyzing a previous version of the statute, which did not include a second remedy
now present in R.C. 149.43(C)(1)(a) by initiating an action before the Ohio Court of

Claims).

               A mandamus action, whether based on Ohio’s Public Records Act or

not, requires a relator to “establish entitlement to the requested extraordinary relief

by clear and convincing evidence.” State ex rel. McCaffrey v. Mahoning Cty.

Prosecutor’s Office, 133 Ohio St. 3d 139, 2012-Ohio-4246, 976 N.E.2d 877, ¶ 16. A

relator in a public records action does not need to demonstrate that they lack an

adequate remedy in the ordinary course of law, which is otherwise required in

mandamus actions. Kesterson at ¶ 12, quoting State ex rel. Am. Civ. Liberties Union

of Ohio v. Cuyahoga Cty. Bd. of Commrs., 128 Ohio St. 3d 256, 2011-Ohio-625, 943
N.E.2d 553, ¶ 24.

               The matter is before the court on summary judgment. Under this

standard, judgment in favor of the motion party is appropriate when: (1) there is no

genuine issue as to any material fact; (2) the moving party is entitled to judgment as

a matter of law; and (3) reasonable minds can come to but one conclusion, and that

conclusion is adverse to the party against whom the motion for summary judgment

is made. State ex rel. Parsons v. Fleming, 68 Ohio St. 3d 509, 511, 628 N.E.2d 1377

(1994); Civ.R. 56(C).

               Civ.R. 56(C) states that summary judgment is appropriate where “the

pleadings, depositions, answers to interrogatories, written admissions, affidavits,

transcripts of evidence, and written stipulations of fact, if any, timely filed in the

action, show that there is no genuine issue as to any material fact and that the
moving party is entitled to judgment as a matter of law.” The nonmoving party is

entitled to have the evidence construed most strongly in his or her favor. Fleming

at 511.

                                        B. Mootness

                  If all records are produced during the pendency of a mandamus

action, the action is rendered moot. State ex rel. Striker v. Smith, 129 Ohio St. 3d
168, 2011-Ohio-2878, 950 N.E.2d 952, ¶ 18-22. The relator may still be entitled to

any other forms of relief afforded by the statute, including statutory damages, costs,

or attorney fees. State ex rel. Kesterson v. Kent State Univ., 156 Ohio St. 3d 22, 2018-

Ohio-5110, 123 N.E.3d 895, ¶ 13.

                  Here, the parties agree that all records responsive to the three records

requests have been produced. Therefore, the action is moot as to the production of

records. However, Korecky may still be entitled to damages under R.C. 149.43.

                                  C. Statutory Damages

                  R.C. 149.43(C)(2) provides:

          If a requester transmits a written request by hand delivery, electronic
          submission, or certified mail[,] * * * the requester shall be entitled to
          recover the amount of statutory damages set forth in this division if a
          court determines that the public office or the person responsible for
          public records failed to comply with an obligation in accordance with
          division (B) of this section.

                  Korecky claims entitlement to statutory damages because he asserts

the city failed to timely provide records to which he was entitled. Such a claim

remains viable even after a public records mandamus action is rendered moot where
a relator is able to demonstrate that all records were not made available “within a

reasonable period of time.” R.C. 149.43(B)(1) and 149(B)(7)(a); Kesterson, 156 Ohio

St.3d 22, 2018-Ohio-5110, 123 N.E.3d 895, at ¶ 19. In this context, reasonableness

is a determination based on all the surrounding facts and circumstances of the case.

State ex rel. Morgan v. Strickland, 121 Ohio St. 3d 600, 2009-Ohio-1901, 906
N.E.2d 1105, ¶ 10. “Moreover, ‘R.C. 149.43(A) envisions an opportunity on the part

of the public office to examine records prior to inspection in order to make

appropriate redactions of exempt materials.’” Kesterson, 156 Ohio St. 3d 22, 2018-

Ohio-5110, 123 N.E.3d 895, at ¶ 20, quoting State ex rel. Warren Newspapers, Inc.

v. Hutson, 70 Ohio St. 3d 619, 623, 640 N.E.2d 174 (1994). “Thus, analyzing the

timeliness of a public office’s response necessarily requires consideration of ‘the

practical and legal restrictions’ a municipality faces.” Easton Telecom Servs., L.L.C.

v. Woodmere, 8th Dist. Cuyahoga No. 107861, 2019-Ohio-3282, ¶ 44, citing State

ex rel. Shaughnessy v. Cleveland, 149 Ohio St. 3d 612, 2016-Ohio-8447, 76 N.E.3d
1171, ¶ 12.

              The city argues in its motion for summary judgment that it did not

breach any obligation to timely provide records to Korecky because the city provided

information and records to Korecky within a reasonable period of time. In support,

the city presents affidavits and exhibits demonstrating that the records produced by

it were all the records that were responsive to the three records requests and that

those records were produced, at the latest, on September 6, 2019. The city also

established that at the time Korecky made his first request for the final decision in
the Zoning Appeal, no such determination existed. A final determination was not

issued until August 5, 2019. Therefore, the requests will be analyzed in two parts.

                         a. The July 2, 2019 Records Request

              The city asserts that Korecky’s July 2, 2019 records request was timely

answered by the correspondence sent to Korecky on July 24, 2019. There, the city

informed Korecky that there was no final determination responsive to Korecky’s

request. The requested record, the final determination of the Zoning Appeal, did

not exist at the time Korecky requested it. While the Cleveland City Record publicly

announced that the BZA appeal Case No. 19-106 was adopted and approved, the

BZA did not adopt a final decision until August 5, 2019. The June 26, 2019 decision

in the Zoning Appeal required a city councilperson to hold a meeting regarding the

requested variance and report back to the BZA with the results of the public meeting.

Therefore, that resolution was not a final decision.        The city proffered this

information to Korecky, but produced no record responsive to the request because

none existed at that time.

              A public officer or agency is not required to create a record responsive

to a public records request if none exists. State ex rel. Lanham v. Smith, 112 Ohio

St.3d 527, 2007-Ohio-609, 861 N.E.2d 530, ¶ 15. This necessarily means that the

city could not breach a duty to provide such a record to Korecky. Korecky has failed

to show that the city acted unreasonably in failing to provide a record that did not

exist at the time of his first records request. The city still responded to Korecky’s

request with an explanation as to why the record did not exist. This court does not
find that the city acted unreasonably or breached an obligation to provide Korecky

with this record within a reasonable time.

           b. The August 16, 2019 and August 19, 2019 Requests

               The second request sought the final determination of the Zoning

Appeal. The city asserts that on September 6, 2019, it provided Korecky with a copy

of the resolution of BZA Calendar No. 19-106, the notification letter sent to the entity

that requested the variance, and informed Korecky that an identical notification

letter was sent to David DiFrancesco. The period of time between Korecky’s August

16, 2019 records request and the city’s response on September 6, 2019, constitutes

21 days.

               In its motion for summary judgment, the city argues that it produced

these records in a timely fashion. Regarding the final determination of the Zoning

Appeal, it claims that the production of the record in 21 days, or 15 business days

was reasonable. In his complaint Korecky argues that this was not reasonable given

that he only had 30 days to appeal the decision and was not timely notified of the

final determination.

               The final determination was a recent public record, maintained by

and readily available to the city, and was necessary for Korecky to understand the

judgment that he asserts he wished to appeal and may have had a right to appeal.1



      1 The decision indicates that Korecky spoke at a Zoning Appeal hearing, potentially
giving him standing to appeal the final determination. See Willoughby Hills v. C.C. Bar’s
Sahara, Inc., 64 Ohio St. 3d 24, 26, 591 N.E.2d 1203 (1992).
The record sought was also identified with sufficient clarity to allow its prompt

production. The decision of the BZA did not require redaction, examination of

multiple indices for retrieval, or the retrieval of information from dusty archives.

The city’s conclusory claim that this public record was provided in a reasonable time

does not fit within that definition when the record was readily available, and the

delay impacts a person’s limited time to properly seek further redress by way of

appeal, because “[w]hen records are available for public inspection and copying is

often as important as what records are available.” State ex rel. Wadd v. Cleveland,

81 Ohio St. 3d 50, 52, 689 N.E.2d 25 (1998).

               The Ohio Supreme Court has determined that a delay of 24 days was

unreasonable for the production of accident reports. Id. In fact, the Ohio Supreme

Court has held that delay as little as six days is unreasonable where, in part,

timeliness is important. State ex rel. Consumer News Servs. v. Worthington City

Bd. of Edn., 97 Ohio St. 3d 58, 2002-Ohio-5311, 776 N.E.2d 82. In that case, a

journalist requested resumes that were under consideration for the position of

treasurer for a local school district. Id. at ¶ 8-11. The court held that the delay of six

days in producing the resumes was unreasonable in that case where the journalist

expressed a need for the records in time for an upcoming publication date. Id. at

¶ 54-55.

               A recent published decision of a board of zoning appeals is the

epitome of a public record that should be readily produced when sought. The

production of this document requires little, if any, review, redaction, or scrutiny. See
Cleveland Assn. of Rescue Emps./ILA Local 1975 v. Cleveland, 2018-Ohio-4602,

123 N.E.3d 374, ¶ 16 (8th Dist.). Here, the city took 21 days, or 15 business days, to

produce this item responsive to Korecky’s second public records request. Korecky

has shown that this was unreasonable under the circumstances, and the city has

failed to persuade this court that such a delay was justified.

               The third request, for letters of notification mailed to parties as a

result of the BZA decision and a list of parties so notified, was produced within 18

days, or 14 business days. We find that the documents that the city produced on

September 6, 2019, are the documents that are responsive to Korecky’s requests.

               Further, these documents were not similar to the final decision of the

BZA responsive to Korecky’s second request in that these documents may include

names and addresses of individuals, along with other information that could meet

an exception to disclosure as a public record. These notification letters and the list

of individuals to which those letters were sent, while not voluminous and readily

accessible, could require additional scrutiny to determinate whether any

information contained within should be redacted. As a result, additional time to

review these records before release is reasonable. These records are also not

required for Korecky to appeal the determination of the Zoning Appeal. This court

finds that the production of documents in response to Korecky’s third request was

accomplished in a reasonable time.

               Under R.C. 149.43(C)(2) a person aggrieved by the failure of public

officer or agency to timely produce public records is entitled to statutory damages in
the amount $100 per day beginning from the commencement of an action to enforce

Ohio’s Public Records Act. Here, the city produced records responsive to Korecky’s

requests two days after Korecky commenced the instant mandamus action.

Therefore, we find that Korecky is entitled to $200 in statutory damages.

               A court may reduce an award of statutory damages on a showing:

      That based on the ordinary application of statutory law and case law as
      it existed at the time of the conduct or threatened conduct of the public
      office or person responsible for the requested public records that
      allegedly constitutes a failure to comply with an obligation in
      accordance with division (B) of this section and that was the basis of
      the mandamus action, a well-informed public office or person
      responsible for the requested public records reasonably would believe
      that the conduct or threatened conduct of the public office or person
      responsible for the requested public records did not constitute a failure
      to comply with an obligation in accordance with division (B) of this
      section; [and]

      That a well-informed public office or person responsible for the
      requested public records reasonably would believe that the conduct or
      threatened conduct of the public office or person responsible for the
      requested public records would serve the public policy that underlies
      the authority that is asserted as permitting that conduct or threatened
      conduct.

R.C. 149.43(C)(2)(a)-(b).

               Here, the city has not shown that it is entitled to a reduction in the

award of statutory damages. The production of the final determination in the

Zoning Appeal was not done in a timely fashion and the production of this record 21

days after receiving the request does not serve the purpose Ohio’s Public Records

Act in this case.
                                 III. Conclusion

              The city’s motion for summary judgment is granted in part and

denied in part as set forth above. The action is moot as to relator’s request for

mandamus directing the city to produce public records and is therefore denied.

Korecky is awarded $200 in statutory damages. Costs to respondent; costs waived.

The clerk of courts is directed to serve notice of this judgment upon all parties as

provided in Civ.R. 58(B).

              Writ denied.



_______________________________
MARY J. BOYLE, PRESIDING JUDGE

LARRY A. JONES, SR., J., and
KATHLEEN ANN KEOUGH, J., CONCUR